Citation Nr: 0616126	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  01-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an increased (compensable) initial rating 
for a facial scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In December 2003, the Board remanded the case to the RO for 
further development of the appeal issues that at the time 
included entitlement to service connection for headaches.  On 
remand, the RO rating decision in May 2005 granted service 
connection for myofacial headaches with an initial 10 percent 
evaluation from October 1991.  The RO issued notice in June 
2005 and the record does not show a notice of disagreement 
from the veteran or his representative with the any portion 
of the rating decision.  The case was recently returned to 
the Board for appellate review of the remaining issues. 


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate a current neck disability, identified as cervical 
spondylosis, to the veteran's military service on any basis, 
including a motor vehicle accident injury during military 
service.

2.  The facial scar located on the forehead is disfiguring, 
it is manifested by a raised area of tissue adjacent to the 
scar.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active service and arthritis of the cervical spine may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial 10 percent evaluation for a 
facial scar have been met.   38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.7, 4.118, Diagnostic Code 7800 (in 
effect prior to, and as amended, effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2004 and July 2004 letters, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  
Together the VCAA specific letters informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claims and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the VCAA specific 
notice was sent pursuant to the Board remand in December 2003 
and this action cured the timing deficiency.  The notice was 
issued prior to the RO reviewing the matter again in November 
2005.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the April 2004 VCAA-specific letter had a statement on 
page 1 and the July 2004 supplemental VCAA letter had a 
statement on page 2 that adequately represented the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, through Board remand 
followed by VCAA directed notice that covered all content 
elements.  The content of the VCAA notice supports the 
conclusion that the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Furthermore, as the Board is denying the claim for service 
connection and granting the claim for a higher initial 
evaluation for a facial scar in full, there is no potential 
prejudice in any deficiency in notice regarding the effective 
date and initial rating elements of a claim.  The Board also 
notes that the notice of the rating decision, the  statement 
of the case and supplemental statement of the case were 
thorough in presenting information the veteran needed to 
pursue his appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and opinions, and VA 
medical records, Social Security Administration (SSA) records 
and private treatment records.  The RO obtained a medical 
examination/opinion in view of the documented motor vehicle 
accident and the claimed relationship between that injury and 
the cervical spine arthritis, although there was no competent 
evidence of an association.  Although the representative, 
apparently seeking another remand, argues that the examiner 
should have provided a "more conclusive rationale" to 
support the opinion against service connection for a cervical 
spondylosis, the Board must point out that the examiner 
reviewed the record and referred to the content of the record 
that supported the opinion.  This complied with the VCAA duty 
to assist and the Board remand.  See Duenas v. Principi, 18 
Vet. App. 514, 519-20 (2004).  Thus, the Board finds the 
development overall is adequate when read in its entirety and 
that it satisfied the obligations established in the VCAA and 
the Board's remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant clinical records, and examinations that 
included medical opinion and findings relevant to the appeal.  
VA's duty to assist the veteran in the development of the 
claims has been satisfied and the Board will turn to a 
discussion of the claims on the merits.


Analysis

Service Connection for a Neck Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as arthritis, are presumed by law to have been incurred 
in service to have been manifest to a degree of 10 percent or 
more within the specified period of one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on his 
claim of entitlement to service connection; that is, he has 
diagnoses of cervical spondylosis.  Spondylosis is a general 
term for degenerative changes due to osteoarthritis. 1564 
Dorland's Illustrated Medical Dictionary (28th ed. 1994).  
However, as the discussion that follows will explain, he does 
not satisfy the other requirements to prevail in this claim 
for service connection on a direct or presumptive basis.  For 
example, the service medical records show no complaints or 
findings referable to the cervical spine after a motor 
vehicle accident in January 1957, although he did sustain a 
head contusion and reportedly had been unconscious.  A 
medical examination in September 1957 and the separation 
examination in December 1958 reported a normal spine.  

However, the record shows that he did not report any neck or 
cervical spine complaints on his initial VA compensation 
application in July1965 or when VA examined him in October 
1965.  VA medical records through the mid 1980's are also 
unremarkable for any pertinent history or current neck 
complaints.  Furthermore, the VA examiner in May 1991 
reported a full range of motion of the neck and there was no 
history of neck complaints.  When he initially mentioned neck 
stiffness late in 1991 with other complaints, the private 
medical statement he submitted in 1993 referred only to 
generalized arthritis among the veteran's disorders treated 
since the early 1970's, and the VA examiner in May 1993 noted 
right neck pain started 10 years earlier.  The cervical spine 
X-ray showed spondylosis and minimal compression deformities 
as well as osteoporosis and the examiner concluded the neck 
stiffness was most likely due to the arthritis found on the 
X-ray.  Although he told a VA examiner in August 1993 that he 
sustained a neck injury in the motor vehicle accident, this 
is inconsistent with other information in the record.  In 
particular, the VA examiner in July 1996 reported no 
disability of the cervical spine and that the veteran's 
history of the motor vehicle accident during military service 
was that it resulted in head and forehead injury but no 
injury to the neck.  The records received from the SSA are 
also unremarkable for any history of neck disability.  

In summary, from the record of VA and private treatment 
beginning in the mid 1960's, his cervical spondylosis was not 
shown until the early 1990's.  The Board recognizes that the 
veteran's claim has been grounded in the well documented 
motor vehicle accident during military service.  He told the 
VA examiner in 2004 that after he returned to his unit he 
gradually started to get sore behind his neck as time went 
by.  However, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through his self-reported assertions where, as here, 
there is no medical evidence indicating continuous cervical 
spine symptomatology related to any incident of his military 
service.  McManaway v. West, 13 Vet. App. 60, 66 (1999).  The 
veteran is a lay person who has expressed an opinion relating 
his cervical spine disability to service directed as a result 
of the injury sustained in a motor vehicle accident.  As a 
lay person he is not competent to address medical causation 
or etiology of his disorders.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The medical opinion the RO obtained in 
September 2004 was that it was not likely there was any 
relationship between the current cervical spondylosis and the 
automobile accident during military service as described in 
the record.  

However, the Board is obligated to determine the credibility 
and probative value of the VA physician's opinion as evidence 
to be used in adjudicating the appeal.  The Board must 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, a VA physician reviewed the record noting the veteran's 
history as reported in the interview and the description of 
the automobile accident in the service records, noting that 
the record did not contain any notation of a neck injury.  
The examiner's opinion read fairly was that the cervical 
spondylosis was not in any way related to the accident during 
military service.  The examiner was thorough in evaluating 
the claim as evidenced in the references to the review of the 
record to locate any reference to a neck injury.  The RO 
provided the entire record to the VA examiner and did not 
limit or constrain the review. See, e.g., Colayong v. West, 
12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 
260, 268-69 (1994).  Therefore, the Board does assign 
significant probative weight to the VA opinion.  

In response to the VA opinion, there is no challenge to the 
specific conclusions with any competent medical evidence to 
rebut the opinion against service connection or diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996).  Furthermore, 
the VA opinion is viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  The Board notes the VA examiner also found no 
relationship between the cervical spondylosis and the 
service-connected facial scar or military service which 
supports the Board's finding of no relationship to military 
service on any basis.  Thus, the Board assigns substantial 
weight to the VA opinion as it is not opposed with competent 
medical evidence and it was thorough in its analysis.  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Initial Rating for a Facial Scar

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.   38 C.F.R. 
§ 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §§ 3.400, 4.2.  A determination 
with regard to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  38 U.S.C.A. § 5110 must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Meeks v. West, 12 Vet. 
App. 352 (1999).

Regarding the facial scar, as the Board explained in its 
April 2000 decision, the appeal is based on the initial 
rating decision in September 1993; therefore the veteran's 
claim require a review of both versions of the rating 
criteria for the skin.  Where, as here, the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.

Under Diagnostic Code 7800 in effect prior to August 30, 
2002, scars of the head, face, or neck, a noncompensable 
evaluation may be assigned when slight, 10 percent when 
moderate, disfiguring; 30 percent when severe, especially if 
producing a marked and unsightly deformity of eyelids, lids, 
or auricles; and 50 percent when there is complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  When, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 could have been increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  38 C.F.R. § 4.118; Diagnostic Code 
7800 (2001).

Disfigurement of the head, face, or neck, one characteristic 
of disfigurement results in the grant of a 10 percent 
disability rating.  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  The next higher rating 
of 50 percent requires evidence that disfigurement of the 
head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement. The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  

Under the revised rating criteria, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are: a scar of five or more inches (13 or more centimeters) 
in length, a scar at least one-quarter inch (.6 centimeters) 
wide at the widest part, surface contour of the scar elevated 
or depressed on palpation, a scar adherent to the underlying 
tissue, skin hypo-, or hyper-, pigmented in an area exceeding 
six square inches (39 square centimeters), abnormal skin 
texture (which is also irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters), underlying soft tissue missing in an area 
exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118; 
Diagnostic Codes 7800, 7806 (effective August 30, 2002).

The veteran's service medical records contain a hospital 
summary dated in January 1957 noting he sustained a 
laceration extending horizontally across the mid forehead, 10 
cm in length, that was sutured.  Other contemporaneous 
records noted he had about 12 stitches in the forehead 
laceration.  The separation examination noted a 3 inch scar 
on the forehead.  The VA examiner in 1993 described the 
forehead scar as U-shaped with 1/2 inch legs and a 1/2 inch base 
that was the same color and not tender.  The RO rating 
decision in September 1993 granted service connection for 
mild laceration of the mid forehead and a 0 percent 
evaluation under Diagnostic Code 7800.  

The veteran told the VA examiner in July 1996 that he had no 
symptoms now other than a cut in the mid forehead at the 
hairline region.  The examiner described a curved, almost 
circular, cut over the mid forehead, approximately 6 cms. 
that was well healed and without neurovascular abnormality. 

The VA examiner in September 2004 noted the veteran 
complained that cold weather caused the forehead scar to turn 
red and that otherwise the scar was of no major concern 
except for the disfigurement of the forehead.  It was 
reported the laceration injury required more than 100 
stitches to close the wound.  The examiner reported the scar 
across the forehead was 8 1/2 cm, somewhat S-shaped, and 
covered 2% of exposed skin.  The examiner stated that 4 1/2 x 
2 cm of the scar was protuberant on the forehead, which he 
explained was a healed scar with some bulging of the soft 
tissue above the scar.  The diagnosis was disfiguring white 
scar in the left forehead with some protuberance of soft 
tissue above it. 

The VA examiner in September 2005 noted the veteran had the 
same complaint regarding the scar as reported previously.  He 
related that the laceration injury required about 100 
stitches and that the scar was asymptomatic other than being 
there.  The examiner reported the scar across the forehead 
was 2 1/2 x 0.1 inches, that it was flat, superficial and 
curvilinear with a 1.3 x 0.3 inch raised soft tissue area.  
The underlying soft tissue was palpable and other than that 
the scar was very well-blended into the skin creases of the 
forehead and hardly visible.  The examiner stated the scar 
was flat and not elevated or depressed, and there was no 
hypopigmentation of the scar or asymmetry of facial features 
and no limitation of function.  The examiner stated there was 
minimal disfigurement due to the slight elevation of the soft 
tissue adjacent to the scar, but the scar itself was not 
disfiguring or adherent to underlying tissue, which was not 
missing.  The skin on the scar was not indurated or 
inflexible.  The assessment was residual forehead scar from 
laceration injury, asymptomatic, minimally disfiguring due to 
the slight elevation of soft tissue adjacent to the scar.  
Examination photographs are of record.

Applying the examination findings to the rating criteria, the 
Board observes that no examination prior to September 2004 
described the facial scarring as disfiguring or otherwise 
symptomatic of disability.  However, there are photographs 
from the May 1993 examination.  The examiners in September 
2004 and September 2005 described a disfiguring scar by 
noting slight elevation surrounding the scar, which the Board 
reasonably concludes was present in 1993.  The rating scheme 
prior to the August 2002 changes provided a 10 percent 
evaluation for a "moderate, disfiguring" facial scar, which 
may reasonably interpreted as separate elements or that a 
disfiguring scar is "moderate".  Thus, describing facial 
scar as producing minimal disfigurement is sufficient for a 
10 percent evaluation.  Of course any ambiguity in the rating 
scheme will be resolved in the veteran's favor, which in this 
case allows for a 10 percent evaluation from February 1991 in 
this case on a facts found basis. 

Furthermore, the examiners in 2004 and 2005 adequately 
described disfigurement and identified one characteristic of 
disfigurement with sufficient clarity.  Thus the 10 percent 
evaluation is appropriate currently based upon the 
description of the forehead scar in view of the 
characteristics supporting disfigurement and the photographs 
which appear to accurately reflect the narrative description 
of the scar features.  This outcome represents a liberal 
application of the law to the facts of this case as is in 
accord with the intended liberal application of the law and 
regulations.  38 C.F.R. §§ 3.103(a), 4.1, 4.2 and 4.6.  




ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to an initial 10 percent evaluation for a facial 
scar is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


